Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	Applicant’s reply filed on 6/10/2021 has been acknowledged. Claims 2 and 22 have been amended. New claims 23-29 were added. Claims 3-4, 6, 10-12, 14-15, and 21 have been canceled. Claims 2, 5, 7-9, 13, 16-20, and 22-29 are pending in the application.

Rejections Withdrawn
	The rejection of claims 3 and 4 under 35 U.S.C. § 112(d) for allegedly being in improper dependent form for failing to further limit the subject matter of the claim upon which each claim depends is withdrawn in view of Applicant’s cancelation of claims 3-4.
	The rejection of claim 22 under 35 U.S.C. § 102(a)(1) for allegedly being anticipated by NCT02387996 (published March 20, 2015) ("NCT02387996") is withdrawn in view of Applicant’s amendment of claim 22.
	The rejection of claims 3, 4, 6, 10-12, under 35 U.S.C. 103 as being unpatentable over NCT01928394 (Clinical Trial published 6/10/2014) in view of NCT02387996 (Clinical Trial published 3/20/2015) and Carthon (Clin Cancer Res. 2010 May 15;16(10):2861-71., published 5/15/2010) and further evidenced by Xylinas (Eur J Surg Oncol. 2014 Jan;40(l):121-7.published 9/18/2013) has been withdrawn in view of Applicant’s cancelation of claims 3, 4, 6, 10-12.
The rejection of claims 22, under 35 U.S.C. 103 as being unpatentable over NCT01928394 (Clinical Trial published 6/10/2014) in view of NCT02387996 (Clinical Trial published 3/20/2015) and Carthon (Clin Cancer Res. 2010 May 15;16(10):2861-71., published 5/15/2010) and further evidenced by 
The rejection of claim 21 under 35 U.S.C. 103 as being unpatentable over NCT01928394 (Clinical Trial published 6/10/2014) in view of NCT02387996 (Clinical Trial published 3/20/2015) and Carthon (Clin Cancer Res. 2010 May 15;16(10):2861-71v published 5/15/2010) as applied to claims 2-12, and 16-17, and further in view of FDA (FDA, Modification of the Dosage Regimen for Nivolumab, published 9/15/2016), has been withdrawn in view of Applicant’s cancelation of claim 21.

Rejections Maintained
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

1.	Claims 2, 5, 7-9, 13, and 16-20 remain rejected under 35 U.S.C. 103 as being unpatentable over NCT01928394 (Clinical Trial published 6/10/2014, of record) in view of NCT02387996 (Clinical Trial published 3/20/2015, of record) and Carthon (Clin Cancer Res. 2010 May 15;16(10):2861-71., published 5/15/2010, of record) and further evidenced by Xylinas (Eur J Surg Oncol. 2014 Jan;40(l):121-7.published 9/18/2013, of record).
Applicant’s Arguments against Rejection of Claims 2, 5, 7-9, 13, and 16-20 under 35 U.S.C. 103
Applicant argues that person of ordinary skill in the art would not have arrived at the methods of amended claim 2 or 22 in view of any combination of NCT01928394, NCT2387996, Carthon, Xylinas, Necchi, and FDA, as cited by the Examiner with a reasonable expectation of success. No single reference cited by the Examiner discloses a method of treating an advanced or metastatic UC in a subject comprising administering an anti-PD-1 antibody and an anti-CTLA-4 antibody at the dosing regimen recited in amended claim 2. Rather, the Examiner's argument hinges on the observation that anti-PD-1 antibodies and anti-CTLA-4 antibodies have been described for the treatment of other types of cancer (e.g., NCT01928394) or for treating UC by administering a monotherapy of an anti-PD-1 antibody (NCT2387996) or an anti-CTLA-4 antibody (Carthon). However, no combination of these disclosures would have provided a skilled artisan with a reasonable expectation that administering about 1 mg/kg body weight once about every 3 weeks of an anti-PD-1 antibody and about 3 mg/kg body weight once about every 3 weeks of an anti-CTLA-4 antibody, as recited by amended claim 2, would have improved properties relative to monotherapy and a different combination therapy dosing regimen. 
Conversely, the specification as filed provides data showing that the claimed method has superior properties in treating UC. For example, the specification shows treatment of patients afflicted with advanced or metastatic UC with 1 mg/kg nivolumab and 3 mg/kg ipilimumab, as recited by amended .

Response to Arguments
	Applicant’s arguments have been considered but are not considered persuasive. NCT01928394 (Clinical Trial published 6/10/2014) teaches a method of treating subjects with bladder cancer comprising administering to the subject nivolumab, an anti PD-1 antibody, combined with ipilimumab, an anti CTLA-4 antibody (Study Description; Arms and Interventions). NCT01928394 further teaches that Nivolumab is administered at a 1 mg/kg solution intravenously together with Ipilimumab at 3 mg/kg solution every 3 weeks (Arms and Interventions). 
	Applicant states that the Examiner’s argument hinges on the observation that anti-PD-1 antibodies and anti-CTLA-4 antibodies have been described for the treatment of other types of cancer, however, as evidenced by American Cancer Society (The American Cancer Society medical and editorial content team, revised 1/30/2019), Urothelial carcinoma is by far the most common type of bladder cancer (Types of bladder cancer, Urothelial carcinoma).
	Further, even though Applicant states that the specification as filed provides data showing that the claimed method has superior properties in treating UC in paragraph [0214] and Table 1, it is unclear as to whether this is evidence of synergy, as there is no evidence regards to the ORR of a 1 mg nivolumab monotherapy and ORR of a 3 mg Ipilimumab monotherapy. According to MPEP 712.02(a)(I), “Evidence of a greater than expected result may also be shown by demonstrating an effect which is greater than the sum of each of the effects taken separately (i.e., demonstrating "synergism"). Merck & 38.5%, as compared to patients administered a nivolumab monotherapy (ORR = 25.6%) or administered 3 mg/kg of an anti-PD-1 antibody and 1 mg/kg of an anti-CTLA-4 antibody (ORR = 26.0%). However, as there is no evidence in regards to the ORR of a 1 mg nivolumab monotherapy and ORR of a 3 mg Ipilimumab monotherapy, it cannot yet be determined whether the treatment of patients afflicted with advanced or metastatic UC with 1 mg/kg nivolumab and 3 mg/kg ipilimumab, leading to an objective response rate of 38.5%, is a synergistic ORR as compared to the ORR from patients administered a 1 mg nivolumab monotherapy and ORR from patients administered a 3 mg ipilimumab monotherapy.

New Grounds of Rejection Necessitated by Applicant’s Amendments
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
2.	Claims 22-27, and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over NCT02387996 (Clinical Trial published 3/20/2015, of record) and FDA (FDA, Modification of the Dosage Regimen for Nivolumab, published 9/15/2016, of record) and further evidenced by Xylinas (Eur J Surg Oncol. 2014 Jan;40(l):121-7.published 9/18/2013, of record).
Regarding claim 22-23, NCT02387996 teaches a method of treating subjects with metastatic or unresectable urothelial cancer who have progressed or recurred following treatment with a platinum agent comprising administering to the subject, nivolumab.
Regarding claim 24, NCT02387996 further teaches that the urothelial cancer is recurrent (Eligibility Criteria).
	Regarding claim 25, NCT02387996 further teaches that the urothelial cancer is locally advanced for metastatic (Eligibility Criteria).
Regarding claims 26-27, NCT02387996 teaches that the patients had at least one previous line of therapy comprises a chemotherapy wherein the chemotherapy comprises a platinum-based chemotherapy (Eligibility Criteria).
	Regarding claim 29, NCT02387996 does not teach that the subject has a tumor that has > 1% PD-L1 expression. 
	Regarding claim 22, NCT02387996 does not teach administering to the subject a flat dose of about 480 mg once about every four weeks of an antibody or an antigen-binding portion thereof that 
These deficiencies are made up for by FDA.
FDA teaches that the approved recommended dosage regimen with nivolumab for treating renal cell carcinoma were modified to a fixed dose of 240 mg (paragraph 1) every 2 weeks. Renal cell carcinomas and urothelial carcinomas are both types of kidney cancers.
It would be obvious to one of ordinary skill in the art to modify the method of treating subjects with urothelial carcinoma comprising administering to the subject nivolumab, an anti PD-1 antibody, as taught by NCT02387996, to administer a fixed dose of nivolumab 240 mg once about every two weeks or 480 mg once about every four weeks, as taught by FDA.
While FDA does not specifically teach the administration of 480 mg once about every four weeks, because FDA does in fact teach  that 240 mg once about every two weeks, it would have prima facie obvious to one of ordinary skill at the time of invention to attempt different administration methods or regimes.  One of ordinary skill in the art would find it obvious because the administration of compounds for the same total fixed dosage among different schedules can be done as part of an optimization method (total fixed dose of 240 mg every two weeks is equivalent to total fixed dose of 480 mg every four weeks). One of ordinary skill in the art would have expected the same or similar amount of success.
This amounts to no more than routine optimization which would be performed by one of ordinary skill in this art.  It has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum value of a result effective variable.   "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation." Application of Aller, 220 F.2d 454, 456, 105 USPQ 233, 235-236 (C.C.P.A. 1955).  "No invention is involved in discovering optimum ranges of a process by 
One would have been motivated to modify the dosage to a fixed dosing schedule as it is the recommended dosage by the FDA based on population pharmacokinetics analyses and dose/exposure-response analyses demonstrating the comparability of the pharmacokinetics exposure, safety, and efficacy of the proposed new dosing regimen with the previously approved regimen (FDA, paragraph 4).
In regards to claim 29, the subject with urothelial carcinoma that is treated with nivolumab and ipilimumab of the method of NCT01928394, NCT02387996 and Carthon would have naturally have > 1% PD-L1 expression, because as evidenced by Xylinas, B7-H1 (also known as PD-L1) expression is upregulated in urothelial carcinoma versus normal urothelium (Conclusions).

3.	Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over NCT02387996 (Clinical Trial published 3/20/2015, of record) and FDA (FDA, Modification of the Dosage Regimen for Nivolumab, published 9/15/2016, of record)  as applied to claims 22-27, and 29 above, and further in view of Necchi (Clin Genitourin Cancer. 2015;13(2):178-184., published 9/23/2013, of record).
In regards to claims 22-27, and 29, the teachings of NCT02387996 and FDA are discussed supra.
In regards to claims 28, NCT02387996 and FDA does not teach the platinum-based therapy comprises cisplatin.
This deficiency is made up for in Necchi.
Necchi teaches that cisplatin-based chemotherapy is an effective method of treating subjects with urothelial carcinoma (Introduction; Conclusion).

As NCT02387996, and FDA already teach the method of treating subjects with urothelial carcinoma comprising administering to the subject nivolumab, an anti PD-1 antibody wherein the subject has had prior treatment with a platinum agent. It would be obvious to one of ordinary skill in the art to use an already well established platinum agent used to treat urothelial carcinoma, cisplatin, as taught in Necchi, as the platinum agent in the prior line of treatment.
One would be motivated to do so as it was already known that the combination of nivolumab is effective in treating subjects who had prior treatments with platinum agents, and cisplatin was already a known platinum agent used to treat urothelial carcinoma. One would have had a reasonable expectation of success when specifically using cisplatin as the platinum agent used during the prior chemotherapy.
Conclusions
4.	No claims are allowed.
5.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG MIN YOON whose telephone number is (571)272-7802.  The examiner can normally be reached on 7:30 a.m. - 5:30 p.m. M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SUNG MIN YOON/Examiner, Art Unit 1643                      

/JULIE WU/Supervisory Patent Examiner, Art Unit 1643